                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:18-CV-00544-DSC


 REBECCA PERKINS,                                )
                                                 )
                   Plaintiff,                    )
                                                 )
 v.                                              )                    ORDER
                                                 )
 NANCY A. BERRYHILL, Acting                      )
 Commissioner of Social Security,                )
                                                 )
                  Defendant.                     )



       Defendant Nancy A. Berryhill, Acting Commissioner of Social Security, has moved this

Court pursuant to sentence four of 42 U.S.C. § 405(g) to enter a judgment reversing her decision

with a remand of the case for further administrative proceedings. Plaintiff’s counsel has indicated

that she does not oppose the Defendant’s Motion for Remand.


       Pursuant to the power of this Court to enter a judgment reversing the Commissioner’s

decision with remand in Social Security actions under sentence four of 42 U.S.C. § 405(g), this

Court hereby REVERSES the Commissioner’s decision under sentence four of 42 U.S.C. § 405(g)

with a remand of the case to the Commissioner for further proceedings. See Melkonyan v. Sullivan,

501 U.S. 89 (1991).


       SO ORDERED.
                                       Signed: May 13, 2019
